Citation Nr: 0016547	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
the left leg, secondary to status post pacemaker implant. 

2.  Entitlement to service connection for status post 
excision herniated disc at L5 laminectomy L5, and 
framinectomy L5, including injuries sustained secondary to 
status post pace maker implant.

3.  Entitlement to service connection for status-post 
fracture of the cervical spine, C5 and C6, secondary to the 
service-connected status post pacemaker implant.  

4.  Entitlement to service connection for conditions of the 
hands, including psoriasis, secondary to the service-
connected status post pacemaker implant.

5.  Entitlement to service connection for residuals of 
fractures of the knees, secondary to the service-connected 
status post pacemaker implant.

6.  Entitlement to an increased evaluation for status post 
pacemaker implant, currently evaluated as 60 percent 
disabling.  
7.  Entitlement to a total disability evaluation based upon 
individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1961 to April 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire. 

Additional evidence was received by the Board in February 
2000.  This evidence was received more than 90 days after 
June 1999, the date of the last certification of appeal.  
There is record of notification to the veteran that the 
appeal was certified to the Board at that time.  As neither 
the veteran nor his accredited representative has made a 
written motion for good cause for the delay, with regard to 
the recently received evidence, the Board cannot accept that 
evidence; therefore, it will no longer be discussed herein, 
but will be referred to the RO on completion of the Board's 
review.  38 C.F.R. § 20.1304(c) (1999). 

In a statement received by the RO in November 1999, the 
veteran revoked his representative's (New Hampshire State 
Veterans Council) authority to act.  38 C.F.R. § 20.607 
(1999).  
The veteran testified at a Board hearing held in Washington, 
D.C., in January 2000. 


FINDINGS OF FACT

1.  There is no medical evidence linking thrombophlebitis of 
the left leg; status post excision herniated disc at L5, 
laminectomy L5, and framinectomy L5; status post fracture of 
the cervical spine, C5 and C6; a condition of the hands, 
including psoriasis; or residuals of fractures of the knees, 
to trauma sustained during syncopic episodes associated with 
the veteran's service-connected heart disease with status 
post pacemaker implant, or to any incident of active duty.

2.  The veteran's service-connected pacemaker implant results 
in several episodes of syncope per year and an estimated 
level of METs of 3 to 5; his heart disease is not productive 
of congestive heart failure, left ventricular dysfunction 
with an ejection fraction of less than 30 to 50 percent, 
angina on moderate exertion or more than sedentary employment 
excluded.    

3.  The veteran's only service-connected disability is his 
heart disease, which does not preclude all forms of 
substantially gainful employment which are consistent with 
his educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for thrombophlebitis of the left leg is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for status post excision herniated disc at L5, laminectomy 
L5, and framinectomy L5 is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for status post fracture of the cervical spine, C5 and C6, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for conditions of the hands, including psoriasis, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The veteran's claim of entitlement to service connection 
for residuals of fractures of the knees is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

6.  The criteria for an evaluation in excess of 60 percent 
for status post pacemaker implant have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Codes 7005, 7015 (1999 & 1996).

7.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§  3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of disorders, including arthritis, are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Service connection was established for arteriosclerotic heart 
disease in March 1967.  Post treatment records document 
history of syncope.  A July 1983 discharge report, for 
instance, refers to a long history of syncope and reveals 
that monitoring efforts revealed sinus bradycardia that were 
considered vasovagal.  In March 1995, the veteran, who 
reportedly had a history of atypical chest pain and syncope, 
underwent elective placement of a pacemaker.  In a July 1995 
rating decision that reflects a determination that syncope 
was associated with the veteran's service-connected heart 
condition, the veteran's disability was re-characterized as 
status post pace maker placement, history of chest pain and 
syncope.  

The veteran asserts that a number of diseases and injuries 
are associated with his service-connected heart disease and 
syncope.  He has asserted in statements, including his 
testimony offered during a hearing held in January 2000, that 
as a result of episodes of syncope he sustained a number of 
injuries, including injuries which he claims gave rise to a 
herniated disc L5, a cervical spine injury, and a fracture of 
the knees.  In addition, the veteran maintains that 
thrombophlebitis is the result of his heart disease, and that 
a skin disorder of his hands is the result of medication used 
to treat his heart disease.  However, as will be explained 
below, there is no medical evidence linking these disorders 
to his service-connected heart disease or to any incident of 
service.  

A.  Injuries

Service medical records reveal that, in February 1961, the 
veteran complained of back pain and indicated that he had 
been involved in an automobile accident a year earlier (prior 
to service).  The impression at that time was mild lumbar 
strain.  A March 1962 entry contains a reference to back 
strain, and a May 1963 entry notes the presence of off and on 
pain of the back.  The veteran's spine and musculoskeletal 
system were reportedly normal at the time of a separation 
examination in January 1965.   

A June 1976 entry documents complaints of neck and back pain 
and reflects that the veteran reported having been involved 
in an auto accident two days earlier.  That entry also notes 
a history of a previous fracture sustained during a driving 
accident seven years prior to the time of the report.  A 
report of an x-ray examination at that time revealed a 
fracture of the spinous processes.  Neither report contains 
any reference to syncope as having played a role in giving 
rise to either automobile accident.  

A May 1981 hospitalization report reflects complaints of back 
pain without a history of recent trauma.  That report 
reflects that the veteran has a history of an automobile 
accident in 1967 with incomplete paraplegia followed by 
return of sensory and motor functions in three days.  
Diagnoses in May 1981 included radiculopathy of L5-S1, 
probably due to a herniated disc.

A report of hospitalization in June 1981 reflects a diagnosis 
of herniated nucleus pulpulosis, L5-S1.  The veteran 
indicated at that time that he was involved in a motor 
vehicle accident in 1967 resulting in total paralysis of both 
lower extremities which resolved without residual loss in 
approximately six weeks time.  The veteran also indicated 
that in December 1980 he noticed gradually increasing back 
pain, and that three weeks prior to admission he began 
noticing severe left leg pain.  

A July 1983 discharge report reflects that the veteran 
provided a history of having been involved in a car accident 
after having experienced syncope while driving.  A November 
1983 entry reflects complaints of back and leg pain, which 
had its onset three weeks earlier.  According to the report 
there was no history of trauma.  That report also indicates 
that the veteran in the "mid 1960's" sustained a thoracic 
or lumbar fracture and "lost both legs" and that in 1975 he 
sustained a cervical spine fracture which was treated with a 
cast and then a brace.  According to the report, examination 
at the time of the report revealed a probable herniated disc 
at L5 right. 
A December 1983 Report of Operation documents that the 
veteran underwent at that time a laminectomy L5, foraminotomy 
L5, bilateral, and an excision of a herniated disc L5.  An 
October 1987 entry notes complaints associated with the 
veteran's back and knees and reflects a history of trauma 
related to episodes of syncope, including apparently an 
injury to the knees.  

A January 1995 entry indicates that the veteran's syncope had 
been recurring for years and had resulted in significant 
injuries.  According to the report these included minor 
automobile accidents; falling from a roof, injuring his knees 
and breaking his ankles; and other less serious injuries.  

In April 1998, the veteran underwent a general medical VA 
examination.  Diagnoses at that time included osteoarthritis 
of the right knee and osteoarthritis of the left knee.  

Service medical records contain no reference to a disorder of 
the knees or cervical spine, and, although service medical 
records contain a reference to back pain and strain, there is 
no medical evidence linking a current diagnosis of a back 
disorder, to include degenerative disc disease, to service.  

Although the veteran maintains that he sustained injuries as 
a result of falls he attributes to episodes of syncope, there 
is no medical opinion that an injury was the result of a fall 
precipitated by syncope.  The veteran, who apparently has 
experienced numerous episodes of syncope, maintains that he 
injured his neck in an automobile accident caused by syncope.  
July 1976 records, furthermore, document complaints of neck 
pain associated with an automobile accident.  However, they 
makes no reference to syncope as the cause of the accident.

Other records make reference to a history of falls 
precipitated by syncope.  For instance, an October 1987 entry 
references a history of trauma related to episodes of 
syncope.  These appear, however, to be simply a recitation of 
a history by the veteran that injuries were the result of 
syncope.  There does not appear to have been an independent 
medical determination made with respect to any of the alleged 
injuries that the injury was, in fact, the result of syncope.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  The mere 
recitation of patient history does not constitute competent 
medical evidence of causality for a well-grounded claim for 
service connection.  Id.  

There is medical evidence indicating numerous episodes of 
syncope over the years, and there is some medical records 
indicating injuries sustained as the result of such episodes.  
For example, the veteran injured his left foot in May 1994, 
his left little finger in March 1996, and his left big toe in 
November 1997, and it was recorded on each occasion that he 
had passed out or had had an episode of syncope precipitating 
the injury.  There is also references to shoulder, rib and 
nasal injuries (see VA outpatient clinic record dated in 
October 1987).  Unlike history reported years after the 
alleged incident of trauma, here we have contemporaneously 
recorded medical evidence showing or at least indicating a 
nexus.  The problem here is that there is no such evidence 
relating to the injuries at issue (neck, low back, knees).  
That is, there is no medical evidence recorded at or 
proximate to the time of the claimed neck, low back and knee 
injuries implicating syncope as a cause of the such incidents 
of trauma.  

Furthermore, there is no medical opinion that the veteran's 
herniated disc was the result of an injury sustained as a 
result of syncope.  In addition, with respect to the 
veteran's knees, the claims file does not reflect a medical 
opinion linking the current diagnoses of osteoarthritis, to 
an earlier injury, let alone a fall precipitated by an 
episode of syncope.  Without medical evidence linking the 
veteran's disabilities to service or to another service 
connected-disability, the veteran's claims for service 
connection for the residuals of injuries involving the 
cervical spine, lumbar spine, and knees are not well 
grounded.  Statements by the veteran, to the effect that his 
cervical spine, lumbar spine, and knee disabilities are 
attributable to his service-connected heart disease, do not 
constitute competent medical evidence, since, as a layman, he 
has no competence to give a medical opinion on diagnosis or 
etiology of a disorder.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).


B.  Thrombophlebitis

Treatment records also contain diagnoses of thrombophlebitis.  
A July 1983 discharge report, for instance, reflects a 
diagnosis of saphenous vein thrombophlebitis.  Service 
medical records, however, contain no reference to 
thrombophlebitis.  Thrombophlebitis was diagnosed many years 
after service, and the claims file does not contain a medical 
opinion linking thrombophlebitis to service.  Notwithstanding 
the veteran's claims that thrombophlebitis is related to the 
veteran's heart disease, there is no medical opinion linking 
the two.  Without medical evidence linking thrombophlebitis 
to a service-connected disorder or to service, the veteran's 
claim for that disorder is not well grounded.  

C.  Hands

The veteran maintains that he suffers from psoriasis of the 
hands that he believes is the result of medication for his 
heart disease.  Treatment records do not contain a diagnosis 
of psoriasis, and there is no medical evidence linking 
psoriasis or another disorder of the hands to the veteran's 
service-connected disability.  Without a medical diagnosis of 
a current disorder and medical evidence linking that disorder 
to a service-connected disorder, to treatment for same, or to 
some incident of service, the veteran's claim is not well 
grounded.    

II.  Increased Rating

Status post pacemaker implant currently is evaluated as 60 
percent disabling under diagnostic codes 7005 and 7015, 
pertaining to arteriosclerotic heart disease and 
interventricular block, respectively.  

In the course of this appeal, substantive changes were made 
to the schedular criteria for cardiovascular disorders.  See 
61 Fed. Reg. 65207-65224 (1997).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).
Under criteria in effect prior to the regulatory changes in 
question, arteriosclerotic heart disease warrants a 60 
percent evaluation following a typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor was unfeasible.  A total evaluation is warranted 
during a six month period following an acute illness from 
coronary occlusion or thrombosis and after six months with 
chronic residual findings of congestive heart failure or 
angina or moderate exertion or if more than sedentary 
employment is precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1996).  

Auriculoventricular block warrants a 60 percent evaluation if 
it is complete with Stoke Adams attacks which occur several 
times per year despite the use of medication or management by 
a pacemaker.  A 100 percent evaluation is warranted if there 
are attacks of syncope necessitating the insertion of a 
permanent internal pacemaker, for a period of one year 
following insertion, after which the disability is rated on 
residuals.  38 C.F.R. § 4.104, Diagnostic Code 7015 (1996).   

Under the current criteria, arteriosclerotic heart disease 
and anterioventricular block warrant a 60 percent evaluation 
if the disorder results in more than one episode of acute 
congestive heart failure in the past year; or if a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or if 
characterized by a left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A total evaluation 
contemplates chronic congestive heart failure; or that a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7015 
(1999).  

Subsequent to the March 1995 pace maker placement, the RO, in 
March 1996, granted a 100 percent evaluation effective July 
28, 1994, until May 1, 1996, at which point the veteran's 
disability was evaluated as 60 percent disabling.  At issue, 
therefore, is whether a higher evaluation is warranted 
subsequent to May 1, 1996.  

In November 1996, a social and industrial survey resulted in 
a conclusion that the veteran appeared to experience severe 
impairment in his industrial functioning due to his cardiac 
disease.  A June 1997 examination revealed that, since the 
implantation of a pacemaker, the veteran's syncopal episodes 
had subsided, but that the veteran continued to have chest 
pain and exertional dyspnea.  Impressions were Stokes-Adams 
syncope, not corrected with permanent pacemaker implantation, 
normal coronary arteries and left ventricular function, and 
mild left ventricular dysfunction.  A July 1997 compensation 
and pension study revealed the left ventricle to be normal in 
size and thickness with good global functioning and revealed 
the mitral valve to be grossly normal.  The chest x-ray was 
unremarkable except for the presence of a permanent pace 
maker.  The assessment was that the veteran did not have left 
ventricular dysfunction and that, therefore, it seemed 
unlikely that the veteran should be precluded from employment 
"solely" by reason of his heart condition.  The examiner 
added that if the veteran's multiple post syncopal injuries 
had rendered the veteran unemployable, "that would 
definitely relate to his heart condition."  

In November 1997 the veteran was admitted to a VA hospital 
with complaints of having passed out without warning.  The 
diagnosis was syncope.  An echocardiogram that month revealed 
mild concentric hypertrophy with preserved systolic function 
and mild left atrial enlargement.  

During a VA examination in February 1998, the veteran 
reported significant improvement in the frequency of his 
syncopal episodes with the insertion of the pacemaker.  He 
also indicated that he had experienced approximately four 
episodes over the previous several months.   

In June 1998, the veteran underwent a VA examination of the 
heart.  The veteran indicated that, since insertion of a 
dual-chamber pacemaker in March 1995, his syncopal attacks 
were much less frequent.  The veteran complained of dyspnea 
and chest pain on climbing stairs.  The veteran, however, 
refused to have an ETT test for estimation of his METs.  
Examination revealed a normal sinus rhythm.  The diagnosis 
was status post Adams-Stoke syndrome with a goniometer and no 
evidence of congestive heart failure.  The estimated level of 
METs was 3 to 5.  

The veteran underwent a VA examination in November 1998.  The 
veteran indicated that prior to implantation of a pacemaker 
he experienced fainting spells 15 to 20 times per year, but 
that since implantation of a pacemaker he experienced 
fainting spells "a couple [of] times a year."  The veteran 
also indicated that he had not had chest pain in five months.  
He indicated that he experienced shortness of breath on 
exertion and that he was able to walk only one flight of 
stairs.  According to the examiner, a chest x-ray from 
November 1997 revealed no active disease.  The examiner also 
indicated that cardiac catheterizations failed to 
substantiate atherosclerotic heart disease and an 
echocardiogram revealed no valvular heart disease, although 
it revealed concentric left ventricular hypertrophy and mild 
left atrial enlargement.  The examiner added that this 
"might be appropriate since [the veteran] is obese."  The 
examiner also concluded that there was no firm etiology to 
the veteran's syncope, noting that non-cardiac sources of 
syncope were possible, but that the pace maker reduced the 
frequency without eradicating episodes completely.  

A January 1999 entry reflects that a tilt table test was 
performed at that time.  Examination reportedly revealed 
findings consistent with neurocardiogenic syncope with a 
significant vasomotor component which was thought to explain 
most of the veteran's clinical episodes.  The veteran's 
pacemaker was then reprogrammed with a recommendation to 
modify the veteran's medications to further minimize episodes 
of syncope.   

During a hearing in January 2000, the veteran indicated that 
he experienced syncope four or five times per year.  The 
veteran also complained of shortness of breath.  He 
indicated, also, that he sometimes experienced chest pain 
relieved by nitroglycerin.  According to the veteran, 
however, his principal symptoms consisted of syncope which 
was treated with a pacemaker.  

This evidence does not warrant a higher evaluation under 
either the criteria currently in place or those criteria in 
effect prior to the regulatory changes.  Current criteria 
contemplate an evaluation based upon an exercise tolerance 
test.  The veteran refused such testing in June 1998.  See 
38 C.F.R. § 3.655.  Furthermore, the estimated METs are 
consistent with an evaluation not in excess of 60 percent, 
and examination has revealed no evidence of congestive heart 
failure.  

Syncope apparently has been dramatically reduced by the 
pacemaker implant.  According to the veteran's own statements 
he experiences fainting spells somewhere between "a couple 
[of] times" and four or five times per year.  Assuming that 
the veteran experiences syncope as frequently as these 
statement might suggest, the veteran's syncope is no greater 
than that contemplated by a 60 percent evaluation under the 
criteria applicable to auriculoventricular block prior to the 
regulatory changes in question.  

The reports of the most recent VA examinations contain 
findings suggesting that at least light manual labor is 
feasible.  The most significant symptoms appear to the 
syncope, rather than angina or dyspnea, which has been 
significantly reduced with the introduction of a pacemaker.  
Under the circumstances, a higher evaluation is not 
warranted.

III.  Individual Unemployability

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when the disabled person is unable to 
secure or follow gainful occupation as a result of service-
connected disabilities provided that if there is only one 
disability, it is rated at 60 percent or more, and if there 
are two or more disabilities, at least one disability is 
ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  A total disability rating 
may also be assigned on an extra-schedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).

Status post pacemaker implant, evaluated as 60 percent 
disabling, is the veteran's sole service-connected 
disability.  As discussed above, the veteran's disability is 
properly evaluated.  The veteran's disability, which does not 
preclude more than light manual labor, does not render the 
veteran unable to pursue gainful employment.  The veteran, 
who apparently is now unemployed, has worked in the past as a 
mechanic and roofer.  The most recent two VA examinations 
suggest that the veteran is able to engage in some level of 
manual labor, and a July 1997 compensation and pension 
examination reveals a conclusion that he veteran is not 
rendered unable to work solely by his service-connected 
disability.  The veteran's disability therefore does not 
preclude all forms of gainful employment commensurate with 
his abilities.  


ORDER

Entitlement to service connection for thrombophlebitis of the 
left leg, secondary to status post-pace maker implant, is 
denied. 

Entitlement to service connection for status post excision 
herniated disc at L5 and laminectomy L5, and framinectomy L5; 
status post-fracture of the cervical spine, C5 and C6; 
conditions of the hands, including psoriasis; and residuals 
of fractures of the knees is denied.

A claim for an increased evaluation for status post-pacemaker 
implant, currently evaluated as 60 percent disabling, is 
denied.

A total disability evaluation based upon individual 
unemployability is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

